No




                                                                No. 98-135




                           IN THE SUPREME COURT OF THE STATE OF MONTANA




                                                             1998 MT 237N




                                                      STATE OF MONTANA,




                                                      Plaintiff and Respondent,




                                                                       v.




                                                     BRUCE ALFRED RUDD,




                                                      Defendant and Appellant.




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (1 of 8)4/19/2007 12:09:43 PM
No


                                                               APPEAL FROM: District Court of the Fourth Judicial
                                                                                 District,

                                                In and for the County of Missoula,

                                      Honorable Douglas G. Harkin, Judge Presiding.




                                                     COUNSEL OF RECORD:




                                                              For Appellant:




                           Mark McLaverty, Public Defender's Office, Missoula, Montana




                                                            For Respondents:




                         Honorable Joseph P. Mazurek, Attorney General; Jennifer Anders,

                                        Assistant Attorney General, Helena, Montana




                           Robert L. Deschamps, County Attorney; Robert L. Zimmerman,

                                        Deputy County Attorney, Missoula, Montana




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (2 of 8)4/19/2007 12:09:43 PM
 No




                                              Submitted on Briefs: August 27, 1998




                                                    Decided: September 29, 1998




                                                                     Filed:




                                    __________________________________________

                                                                     Clerk




                      Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶ Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number, and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶ Bruce Alfred Rudd (Rudd) appeals the ruling of the Fourth Judicial District Court,
Missoula County, denying his motion to suppress the State's evidence against him on
a charge of felony DUI, fourth offense. We affirm the ruling of the District Court.

                                                                   ISSUE

¶ Did the District Court err in denying Rudd's motion to suppress the State's
evidence on the grounds that the arresting officer lacked a particularized suspicion to

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (3 of 8)4/19/2007 12:09:43 PM
 No


stop and detain Rudd's motor vehicle?

                                                           BACKGROUND

¶ On April 25, 1997, at approximately 10:30 p.m., the 911 dispatcher for Missoula
County received a call from a citizen informer who was driving behind what she
reported to be a drunk driver headed south down Highway 93. The caller gave the
dispatcher her name, address and telephone number, and a statement of the driver's
activities as she observed them. She reported seeing the driver veer off the edge of the
road and sideswipe a reflector, almost drive into a ditch, cross the center line three
times, and cross the fog line ten to twenty times. The citizen informer later called
back to inform the dispatcher that the driver had stopped his vehicle at the Evaro
Bar.

¶ The dispatcher relayed the information from the caller to Officer Monzon, who
found the car described by the caller at the Evaro Bar. As the officer was
approaching the vehicle, the driver attempted to back out of a parking spot. Officer
Monzon detained the driver and asked him to step out of the vehicle, at which point
he noted that the driver's balance was unsteady and his speech slurred. The driver
was asked to perform the Horizontal Gaze Nystagmus maneuver, during which
Officer Monzon observed signs that the subject was under the influence of alcohol.
The results of a preliminary breath test also indicated the influence of alcohol on the
driver.

¶ The driver of the vehicle, now known to be Bruce Rudd, was arrested for operating
a vehicle while under the influence of alcohol. Rudd filed a motion before the District
Court to suppress the evidence related to his DUI charge on the grounds that the
information provided by the citizen informant was not sufficient to create a
particularized suspicion which would justify his detention by Office Monzon. It is
from that ruling that Rudd appeals.

                                                  STANDARD OF REVIEW

¶ Our standard of review of a trial court's grant of a motion to suppress is whether
the court's findings of fact are clearly erroneous and whether those findings were
correctly applied as a matter of law. State v. Roberts (1997), 284 Mont. 54, 56, 943
P.2d 1249, 1250; State v. Lee (1997), 282 Mont. 391, 393, 938 P.2d 637, 639. A court’s


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (4 of 8)4/19/2007 12:09:43 PM
 No


findings are clearly erroneous if they are not supported by substantial evidence, the
court has misapprehended the effect of the evidence, or our review of the record
convinces us that a mistake has been committed. Interstate Prod. Credit Ass’n v.
DeSaye (1981), 250 Mont. 320, 323, 820 P.2d 1285, 1287.

                                                             DISCUSSION

¶ Did the District Court err in denying Rudd's motion to suppress the State's
evidence on the grounds that the arresting officer lacked a particularized suspicion to
stop and detain Rudd's motor vehicle?

¶ The Fourth Amendment's protection against unreasonable searches and seizures
applies where a motor vehicle is stopped for the purpose of investigation by law
enforcement officers. Reid v. Georgia (1980), 448 U.S. 438, 440, 100 S. Ct. 2752, 2753,
65 L. Ed. 2d 890; Lee, 282 Mont. at 394, 938 P.2d at 639. However, a law enforcement
officer may briefly detain and question an individual without probable cause if the
officer suspects the individual has committed or is in the process of committing an
offense. Terry v. Ohio (1968), 392 U.S. 1, 21-22, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889.
In Montana, the guidelines for executing an investigative stop of a motor vehicle are
codified at § 46-5-401, MCA, which reads:

                                       Investigative stop. In order to obtain or verify an account of the
                                       person’s presence or conduct or to determine whether to arrest the
                                       person, a peace officer may stop any person or vehicle that is
                                       observed in circumstances that create a particularized suspicion
                                       that the person or occupant of the vehicle has committed, is
                                       committing, or is about to commit an offense.



¶ A determination as to whether there is a "particularized suspicion" justifying the
stop must be made in light of the totality of the circumstances. State v. Gopher (1981),
193 Mont. 189, 192, 631 P.2d 293, 295. "In evaluating the totality of the
circumstances, a court should consider the quantity, or content, and quality, or
degree of reliability, of the information available to the officer." State v. Pratt (Mont.
1997), 951 P.2d 37, 40, 54 St.Rep. 1349, 1351 (citing Alabama v. White (1990), 496 U.S.
325, 330, 110 S. Ct. 2412, 2416, 110 L. Ed. 2d 301).


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (5 of 8)4/19/2007 12:09:43 PM
 No


¶ This Court has recognized that an arresting officer may rely on information
provided by a citizen informant in forming the basis of a particularized suspicion for
an investigative stop. Pratt, 951 P.2d at 41, 54 St.Rep. at 1351; Lee, 282 Mont. at 395,
938 P.2d at 640. Information provided by a citizen informant is presumptively
reliable. State v. Sharp (1985), 217 Mont. 40, 46, 702 P.2d 959, 962. However,
information provided by a citizen informant may not be used if the report is
completely lacking any indicia of reliability. Pratt, 951 P.2d at 42, 54 St.Rep. at 1352
(quoting Adams v. Williams (1972), 407 U.S. 143, 147, 92 S. Ct. 1921, 1924, 32 L. Ed. 2d
612). Indicia of reliability include whether the informant has identified himself and
thus exposed himself to potential liability for false reports; whether the report is
based on the personal observations of the informant; and whether the officer's own
observations corroborate the informant's information. Pratt, 951 P.2d at 43, 54 St.
Rep. at 1353. "Corroboration of the tip occurs when the officer either observes illegal
activity or finds the person, the vehicle, and the vehicle's location substantially as
described by the informant." Pratt, 951 P.2d at 43, 54 St.Rep. at 1353.

¶ Rudd argues that the call placed by the citizen informer in this case was not
reliable, because the Missoula County 911 dispatch office cannot verify the origin of
cellular phone calls with its electronic caller-identification system. Although the
informant in this case provided her name, address and telephone number to the 911
dispatcher, it is Rudd's contention that the identification of the caller is not
established unless the call can be traced by a caller-ID system. We find this argument
unpersuasive.

¶ While caller-ID can be a helpful tool in establishing the identity of persons placing
calls with the 911 service, its usefulness is necessarily limited, because it only traces
calls to the originating telephone; it cannot affirmatively establish the identity of the
person calling. To require electronic caller-ID verification as a conclusive form of
caller identification whenever a citizen informant places a call to law enforcement
authorities would preclude reliance on a substantial number of otherwise legitimate
"tips," including calls made from public pay phones, courtesy telephones, telephones
in a large business, mobile and cellular telephones. Therefore, we conclude that the
caller in this instance provided sufficient information in the form of her name,
address and telephone number to presumptively establish her identity, and that the
inability of the 911 dispatcher to electronically trace the source of the call is not
determinative in establishing a caller's identity.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (6 of 8)4/19/2007 12:09:43 PM
 No


¶ Rudd also argues that the information provided by the citizen informer was not a
proper basis of Officer Monzon's particularized suspicion, because Officer Monzon
did not speak to the informant personally and the dispatcher who relayed the
information to Officer Monzon is not a member of a law enforcement agency upon
whose judgment Officer Monzon could rely. However, the record reveals that the
detailed information provided by the informant regarding her observations of
Rudd's vehicle was relayed to Officer Monzon by the 911 dispatcher. Therefore,
Officer Monzon was not relying on the dispatcher's judgment in arriving at the
particularized suspicion of the incapacity of the driver, but was exercising his own
judgment as to the meaning and effect of the information relayed to him.

¶ Finally, Rudd argues that the fact that Officer Monzon discovered Rudd's vehicle
essentially as the caller had described it is not, by itself, sufficient to corroborate the
caller's information. We disagree. As we pointed out in Pratt, where the identity of
the caller is known and the information is provided in some detail based on the
caller's personal observations, the need for extensive corroboration is diminished.

                                       Lafournaise identified himself to the dispatcher and stated that the
                                       tip was based on his own personal observations of Pratt's
                                       activities that led him to believe that Pratt was driving while
                                       intoxicated. Corroboration of the tip occurred almost immediately
                                       after the dispatcher relayed the tip when Pastian came upon
                                       Pratt's vehicle as described and initiated the investigatory stop.
                                       Here, the quality of the information or reliability was high. Thus,
                                       the tip corroborated by the officer when he found the vehicle as
                                       described was sufficient to raise a particularized suspicion, even
                                       though the officer did not observe any illegal or impaired driving
                                       on Pratt's part before the investigatory stop.



Pratt, 951 P.2d at 44, 54 St.Rep. at 1354.

¶ Because there is substantial evidence in the record to support the District Court's
finding that Officer Monzon possessed a particularized suspicion sufficient to justify
an investigatory stop of Rudd's vehicle based on reliable information provided by a
citizen informant, and the finding is not otherwise clearly erroneous, we will not


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (7 of 8)4/19/2007 12:09:43 PM
 No


disturb the ruling of the District Court in denying Rudd's motion to suppress.

¶ Affirmed.



/S/ J. A. TURNAGE




We concur:



/S/ JAMES C. NELSON

/S/ KARLA M. GRAY

/S/ W. WILLIAM LEAPHART

/S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-135_(09-29-98)_Opinion.htm (8 of 8)4/19/2007 12:09:43 PM